DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(i) In claim 7, line 1, delete “any one of”.
(ii) In claim 9, line 1, after “method of”  insert --claim 7--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ethylene copolymerization in the presence of bis(n-propylcyclopantadienyl) hafnium metallocene catalyst is well established since bis(n-propylcyclopantadienyl) hafnium metallocene catalyst has high response to hydrogen and high tendency for comonomer incorporation, and such is demonstrated in prior art such as Szul et al. (US 6,936,675).  On the other hand, methods for controlling an ethylene polymerization process in a non-sticking regime is disclosed in Hari et al. (US 2015/0210782). However, none of the cited prior art teach or reasonably suggest the instantly claimed method of utilizing instantaneous density model to control the instantaneous density within the reactor to determine if a threshold density is reached.  Therefore, the instant claims are deemed novel and nonobvious over the cited prior art and are in the condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763